Plaintiff has recovered a judgment'for injuries alleged to have been suffered by her because of the failure of a doorman of an apartment house to escort her safely to a waiting taxicab. The jury could have found from the testimony that the doorman was requested to escort the plaintiff to the taxicab and was told that she had defective eyesight. He escorted her to a platform *915at the entrance to the apartment house and left her there, returning to his duties within the house. As she stepped from the entrance to the sidewalk she fell and suffered injuries for which she has recovered. No claim was made that there was any defect in the step. The case was submitted to the jury on the theory that the jury was to determine whether or not the doorman exercised the degree of care that a reasonably prudent doorman would have used under the circumstances. Judgment reversed on the law, with costs, and the complaint dismissed on the-law, with costs. No actionable negligence was established. (Moch Co. v. Rensselaer Water Co., 247 N. Y. 160.) We have examined the facts and find no error therein. Close, P. J., Carswell, Johnston and Aldrich, JJ.,-concur; Lewis, J., not voting.